

117 HCON 23 IH: Directing the Architect of the Capitol to preserve evidence of the January 6, 2021 attack on the United States Capitol so that evidence of the attack may be made available for viewing by visitors to the Capitol.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 23IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Sean Patrick Maloney of New York submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONDirecting the Architect of the Capitol to preserve evidence of the January 6, 2021 attack on the United States Capitol so that evidence of the attack may be made available for viewing by visitors to the Capitol.1.Preservation of evidence of attack on United States Capitol(a)Preservation; availability for viewing by visitorsThe Architect of the Capitol shall preserve evidence of the January 6, 2021 attack on the United States Capitol, including by preserving features which were damaged in the attack, so that evidence of the attack may be made available for viewing by visitors to the Capitol.(b)ConsultationIn carrying out this section, the Architect shall consult with the Office of the Historian of the House of Representatives, the Senate Historical Office, and the Joint Committee on the Library to determine which evidence is most appropriate for preservation and the most effective methods for making such evidence available for viewing by visitors to the United States Capitol.